                   Caselo8:19-bk-11384-TA
  Fill inthis information identify yourcase;               Doc 12 Filed 04/19/19 Entered 04/19/19 09:52:15                                          Desc
                                                            Main Document     Page 1 of 4
   Debtor 1                 Dominic                                    Caruso
                            First Name             Middle Name         Last Name

   Debtor 2
   (Spouse, if filing)     First Name              Middle Name         Last Name

   United States Bankruptcy Court for the:                       Central District of California
   Case number                     8:19-bk-11384                                                                                      •       Check if this is an
   (if known)
                                                                                                                                              amended filing


Official Form 108
 Statement of Intention for Individuals Filing Under Chapter 7                                                                                                      12/15
Ifyou arean individual filing under chapter 7, you must fill out this form If:
• creditors have claims secured by your property, or
• youhaveleased personal property andthe leasehasnotexpired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date setfor the meeting ofcreditors, whichever is earlier, unless
the court extends thetime for cause. You mustalso send copies tothecreditors and lessors you list ontheform.
If two married people are filing together in ajoint case, both are equally responsible for supplying correct information. Both debtors must sign and date the form.
Be as complete and accurate aspossible, if more space is needed, attach aseparate sheet to this form. On the top ofany additional pages, write your name and case
number (if known).



                List Your Creditors Who Have Secured Claims

 1. For any creditors that you listed in Part 1ofSchedule D: Creditors Who Have Claims Secured byProperty(Official Form 106D), fill in the information below.
     Identify the creditor and the property that iscollateral               What do you intend to do with the property that secures a Did you claim the property as
                                                                            debt?                                                     exempt on Schedule C?
     Creditor's                                                             • Surrender the property.                                     2j No
     name:               Toyota Financial Services
                                                                            • Retain the property and redeem it.                          • Yes
     Description of      2007 GX Lexus 470
     property
                                                                            isu Retain the property andenter into a
                                                                                 Reaffirmation Agreement
     securing debt:
                                                                            • Retain the property and [explain]:


     Creditor's                                                             • Surrenderee property.                                       55 No
    name:                Mr.Cooper
                                                                            LJ Retain the property and redeem it.                         •   Yes
    Description of       Single Family Home
    property
                                                                            50 Retain the property and enter into a
                         18771 Flagstaff Lane Huntington Beach, CA
                                                                                 Reaffirmation Agreement
    securing debt:       92646
                                                                            Q Retain the property and [explain]:




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                                                pagel
  Debtor 1        CaseDominic
                       8:19-bk-11384-TA                  Doc 12Caruso
                                                                   Filed 04/19/19 Entered 04/19/19 09:52:15 Desc
                                                          Main  Document       Page 2 of 4  Case number (ifknown) 8:19-bk-11384
                       First Name            Middle Name       Last Name




              Additional Page for Part 1

 Creditor's
                                                                    • Surrender the property.                        21 No
 name:               Real Time Resolutions
                                                                    • Retain the property and redeem it.             • Yes
 Description of      Single Family Home
 property            18771 FlagstaffLane HuntingtonBeach, CA
                                                                     2) Retain the property and enter into a
 securing debt:      92646
                                                                         Reaffirmation Agreement.
                                                                    • Retain the property and [explain]:



 Creditor's                                                         • Surrender the property.                        2lNo
 name:               Internal Revenue Service
                                                                    • Retain theproperty and redeem it.              •   Yes
 Description of      Single Family Home
 property                                                           m Retain the property and enter intoa
                     18771 FlagstaffLane Huntington Beach, CA
 securing debt:                                                       Reaffirmation Agreement.
                     92646
                                                                    • Retain the property and [explain]:



Creditor's                                                          • Surrender the property.                        25 No
name:                Franchise Tax Board
                                                                    • Retain theproperty and redeem it.              •   Yes
Description of
property
                                                                    21 Retain the property and enter into a
securing debt:
                                                                        Reaffirmation Agreement
                                                                    • Retain the property and [explain]:




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                page
   Debtor 1       CaseDominic
                       8:19-bk-11384-TA                   Doc 12Cam™ Filed 04/19/19 Entered 04/19/19   09:52:15 Desc
                                                                                              oCase number(ifknown)
                        r——
                        First Name        Middle Name      Mainoaruso
                                                                 Document
                                                                Last Name        Page 3 of 4                        8:19-bk-11384


                 List Your Unexpired Personal Property Leases




       Describe yourunexpired ^personal ^
                                        property
                                           ^ y
                                                 leases                                                                             ,.„,,„. ,
                                                                                                                                    Will the lease be assumed?
      Lessor's name:                                                                                                                r-» ».
                                                                                                                                    • No

      Description of leased                                                                                                         •   Yes
     property:


     Lessor's name:
                                                                                                                                    •   No


     Description of leased                                                                                                          •   Yes
     property:


     Lessor's name:
                                                                                                                                •       No

     Description of leased                                                                                                      •       Yes
     property:


     Lessor's name:
                                                                                                                                •       No


     Description of leased                                                                                                      •       Yes
     property:


     Lessor's name:
                                                                                                                                •       Kg


     Description of leased                                                                                                      u       Yes

     property:


     Lessor's name:
                                                                                                                                a       No


     Description of leased                                                                                                      •       Yes

     property:


     Lessor's name:
                                                                                                                                •       No


     Description of leased                                                                                                      a       Yes

     properly:




              Sign Below



   Under penalty of perjury Ideclare that Ihave indicated my intention about any property of my estate that secures adebt and any personal property that
   is subject to an,unexpired lease.                                                                                                            *^ '


 y               4@W
    Signature of Debtor 1 \j                                       Signature of Debtor 2

    Date                                                           Date.
           MM/ DD/ YYYY                                                    MM/ DD/ YYYY




Official Form 108                                 Statement of Intention for Individuals Filing Under Chapter 7                                             page 2
         Case 8:19-bk-11384-TA                   Doc 12 Filed 04/19/19 Entered 04/19/19 09:52:15                                      Desc
                                                  Main Document     Page 4 of 4



                                          PROOF OF SERVICE OF DOCUMENT

Iam over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 23151 Moulton Parkway, Suite 131, Laguna Hills, CA 92653

A true and correct copy of the foregoing document entitled (specify): Statement of Intention for Individuals Filing Under
 Chapter7


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On {date)
04/19/2019        , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

  Anerio V Altman LakeForestBankruptcy@jubileebk.net, lakeforestpacer@gmail.com
  Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
  Valerie Smith   claims@recoverycorp.com
  United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                                                                                       I I Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date)                           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                      I | Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                          04/19/2019                I served
the following persons and/or entities by personal delivery, overnight mail service, or (forthose who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Delivered to court per court manual instructions.




                                                                                      I I Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing^ true and correct.

04/19/2019         Dave J. Guzman
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1 .PROOF.SERVICE
